Citation Nr: 0410733	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to restoration of a 20 percent schedular evaluation 
for a cervical strain, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
reduced the evaluation of the veteran's cervical spine strain from 
20 to 10 percent disabling.

Unfortunately, prior to deciding this appeal, the case must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO rated the veteran under 38 C.F.R. § 4.71a, DC 5290 (2003), 
applicable to limitation of motion of the cervical spine.  The 
rating criteria for evaluating service-connected disabilities of 
the spine, including DC 5290, were recently amended effective 
September 26, 2003.  See 68 Fed Reg. 51454 - 51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).  

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc Syndrome 
(IVDS), focused on subjective factors such as whether any 
ankylosis was in a favorable or unfavorable position (formerly DCs 
5286 through 5289) and whether the degree of limitation of motion 
was mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and sacro-
iliac injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).

The spinal rating criteria effective September 26, 2003, on the 
other hand, use more objective criteria and other pertinent 
considerations.  Specifically, the revised criteria provide for 
evaluations with or without symptoms such as pain (radiating or 
not), stiffness, or aching and thus encompasses and takes into 
account those symptoms and removes any requirement that there be 
any of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455.  Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable ankylosis of 
both segments which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, also 
provide for assigning an evaluation based on limitation of motion 
of a particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal segment, 
either favorable or unfavorable ankylosis, or with respect to the 
entire spine if there is loss of more than 50 percent vertebral 
body height due to vertebral fracture or muscle spasm and 
guarding.  

It further deserves mentioning that the spinal rating criteria 
revised on September 26, 2003, and the supplementary information 
in the published regulations indicate that examiners should be 
asked to identify the underlying pathologic process so that 
evaluations can be made under the appropriate diagnostic codes for 
spinal disability.  68 Fed. Reg. at 51454 - 51455.

As to the evaluation of a cervical strain, while under the old 
criteria, limitation of motion of the cervical, dorsal, and lumbar 
spine were evaluated under different diagnostic codes (DCs 5290, 
5291, and 5292, with slight, moderate, and severe limitation 
warranting evaluations of 10, 20, and 30 percent, respectively), 
the new criteria includes one diagnostic code, DC 5237, 
referencing both lumbosacral and cervical strain.

Here, the RO's April 2002 rating reduction and March 2003 
statement of the case (SOC) preceded the September 2003 revision 
of the rating criteria for diseases and injuries of the spine, and 
the RO thus did not (and could not have) addressed the new 
criteria in those documents.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court 
held that when the governing law or regulations change during an 
appeal, the most favorable version will be applied absent 
Congressional intent to the contrary or if the Secretary of VA has 
indicated otherwise.  Recently, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled Karnas to the 
extent that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in the 
law or regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 
7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed 
the standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with Supreme 
Court and Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as to 
application."  Id. at *14-*15.  Thus, the amendments to the 
regulations at issue in the present case cannot be construed to 
have retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  The amendments to 38 C.F.R. § 4.71, 
Diagnostic Codes 5285 to 5295 (now 5235 to 5243), do not contain 
such language.  But none of the above cases or General Counsel 
opinions prohibits the application of a prior regulation to the 
period on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the more favorable of the 
two versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-2000, 
2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory change; 
Board should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change); Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying "more 
favorable version" rule to periods both before and after effective 
date of new criteria pertaining to mental disorders).

In this case, as noted above, the RO did not cite or consider the 
revised criteria that became effective September 26, 2003, because 
these changes had not taken effect at the time of the April 2002 
rating reduction or March 2003 SOC.  This being the case, there is 
potential prejudice to the veteran if the RO does not consider the 
revised rating criteria in the first instance-before the Board 
makes any decision concerning this claim on appeal.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Similarly, the January 2002 VA examination was performed pursuant 
to the old criteria for rating spinal disorders.  Another VA 
examination is needed, then, to address the revised rating 
criteria and consider this additional evidence.  The revised 
criteria for rating spinal disorders, other than IVDS, provide, in 
part, that evaluations may be based on limitation of the combined 
range of motion of the particular spinal segment and, at Note 2, 
set forth maximum ranges of motion with the exception that a 
lesser degree of motion may be considered normal under the 
circumstances set forth in Note 3, and, in Note 4, that range of 
motion should be measured to the nearest five (5) degrees.

After reviewing the new VA examination, the RO should address (1) 
whether, for the period prior to September 26, 2003, the veteran 
was entitled to a 20 percent rating under the old criteria and (2) 
whether, for the period on and after September 26, 2003, he is 
entitled to a 20 percent evaluation under either the old or the 
new criteria, whichever are most favorable to the veteran.

The Board also notes that the January 2002 and November 1999 VA 
examination reports  reflect that the examiners did not review the 
veteran's claims file prior to or during the examinations.  In 
Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims) (Court) stated that a medical examination conducted in 
furtherance of the VA's duty to assist "must consider the records 
of prior medical examinations and treatment in order to assure a 
fully informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of a reduced or increased 
rating case because of VA's duty to take into account the 
veteran's entire medical history and circumstances when making 
determinations as to the appropriate rating to be assigned.  See 
Tucker v. Derwinski, 2 Vet. App. 201, 203 (remand where a rating 
reduction was based on an examination at which the claims folder 
was not reviewed by the examiner).

Indeed, an examination that is less comprehensive (i.e., full and 
complete) than those on which the original rating at issue was 
predicated cannot serve as a basis for reducing a rating.  See 38 
C.F.R. § 3.344 (2003).  Certainly, in the absence of any review of 
the claims file by the evaluating VA physicians, there is 
legitimate reason to raise questions concerning this possibility.

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on the merits, the 
RO should ensure that all notification and development action 
required by the VCAA and implementing VA regulations is completed, 
including the new notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The veteran should also be asked to submit any 
relevant evidence in his possession concerning his claim.

2.  The RO also should obtain copies of all of the veteran's VA 
treatment records since May 2003, including, but not limited to, 
any additional treatment he has received relating to his spine at 
the Buffalo and Bath, New York VA Medical Centers (VAMCs).  Any 
records obtained should be associated with the other evidence in 
the claims file.

3.  Also, ask the veteran to provide the names and addresses of 
any private clinical sources and approximate dates of treatment or 
evaluation of his spine since August 1999, including, but not 
limited to, those of B. Siegel, M.D. and W. McClintic, M.D.  Ask 
him to complete and return the appropriate releases (VA Form 21-
4142s) for the medical records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, request all private 
treatment records indicated, if any, and associate all received 
with the file.  If any request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional records are obtained, schedule the 
veteran for a VA orthopedic examination to obtain a medical 
opinion concerning the severity of his cervical strain, and ensure 
that the VA examiner is in possession of and has reviewed the 
claims folder prior to the examination.  The examiner should 
conduct all necessary tests and studies.

The examination should be conducted in accordance with both the 
old and new criteria for rating disabilities of the spine.  As to 
the old criteria, the examiner should characterize the limitation 
of motion of his cervical spine as slight, moderate, or severe.  
As to the new criteria, the examiner should indicate whether there 
is favorable or unfavorable ankylosis and determine the precise 
range of motion of the cervical spine in accordance with the new 
criteria.

Also, the examiner should indicate whether there is weakened 
movement, premature/excess fatigability, or incoordination and, if 
feasible, these determinations should be expressed in terms of the 
degree of additional range of motion loss due to such factors.  
The examiner should express an opinion as to whether pain 
significantly limits functional ability during flare-ups or when 
the cervical spine is used repeatedly over a period of time.  This 
determination also should be portrayed, if feasible, in terms of 
the degree of additional range of motion loss due to pain on use 
during flare-ups.

If no opinion can be rendered, an explanation should be set forth.

5.  Then readjudicate the claim, applying the old and new rating 
criteria in accordance with the above discussion as to their 
respective applicability.  If it continues to be denied, send the 
veteran and his representative an SSOC and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is further informed.  The purpose of this REMAND 
is to obtain additional medical information and to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





